Citation Nr: 9911184	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
December 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Portland Regional 
Office (RO ) January 1997 rating decision which denied 
service connection for a psychiatric disorder, to include 
bipolar disorder and depression.

The Board observes that regulatory law provides that an 
appellant who wishes to seek correction of perceived errors 
in a hearing transcript should enter a motion for correction 
of the hearing transcript within 30 days after the transcript 
is mailed to the appellant.  The motion must be in writing 
and must specify the error, or errors, in the transcript and 
the correct wording to be substituted.  38 C.F.R. § 20.716 
(1998).

The veteran appeared at a personal hearing at the RO in 
February 1998.  A copy of the transcript of this hearing was 
mailed to the veteran later that month.  By March 1998 
telephonic contact, the veteran indicated that there were 
several errors in the hearing transcript which she wanted 
corrected.  She was advised to note these corrections on a 
copy of the transcript and submit it to the RO.

The record does not show that a copy of the transcript or a 
written motion which specifies the errors in the transcript 
and includes correct substitute wording was ever received 
from the veteran as required under 38 C.F.R. § 20.716 (1998).  
As such, the Board will review her claim based on the current 
evidence of record.

The Board also observes that, by a June 1997 rating decision, 
the RO found that the veteran was permanently and totally 
disabled for pension purposes pursuant to 38 C.F.R. § 4.16 
(c)( in effect prior to November 7, 1996), effective July 11, 
1996.  In a January 1998 letter, the RO advised the veteran 
that her pension payments were being terminated as it had 
received evidence that her family income or net worth had 
changed.  The veteran, in her VA Form 21-4138 of March 1999, 
requested that her file be administratively remanded to the 
RO so that her pension could be reinstated.  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, it is therefore referred to the RO for 
appropriate action.


FINDING OF FACT

The claim for service connection for a psychiatric 
disability, to include bipolar disorder and depression, is 
not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a psychiatric 
disorder, to include bipolar disorder and depression.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she was subjected to constant 
physical and verbal harassment during her period of active 
service, and that this caused her psychiatric disorder, to 
include bipolar disorder and depression.  Thus, she maintains 
that service connection is warranted for a psychiatric 
disorder, to include a bipolar disorder and depression.

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that her claim of service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of her claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Additionally, where a psychosis, such as bipolar disorder, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records reveals 
that she was given Librium and assessed as having mild 
anxiety in April 1972.  In June 1972, she was assessed as 
having mild depression.  August 1972 records show that she 
was seen with complaints of dizziness and disordered 
equilibrium.  It was noted that she had a history of 
intermittent episodes of lapses of awareness, but that she 
had not lost consciousness or had any seizure activity.  The 
provisional diagnoses were rule out vestibulitis and 
questionable temporal lobe problem.  A September 1972 record 
shows that she was given Librium.  Her November 1972 service 
separation examination does not show any reports, findings or 
a diagnosis of psychiatric disorder.  Psychiatric evaluation 
at that time revealed normal findings.

Treatment records, dated from October 1977 to June 1979, from 
Gorgas Army Hospital, show that the veteran was given Valium 
and seen for a psychiatric consultation in October 1977.  It 
was noted that she felt better after the consultation.  These 
records do not show that she was diagnosed as having a 
psychiatric disorder, and they do not establish any 
relationship between her period of active service and the 
feelings which caused her to seek psychiatric consultation.

In a June 1989 letter, P. L., M.D., Chief of the Department 
of Psychiatry at Fort Ord, indicated that the veteran and her 
husband had been psychiatrically treated since October 1986.  
He reported that the veteran had a bipolar disorder, and he 
classified this disorder as cyclothymia.

VA outpatient treatment records, dated from November 1993 to 
June 1996, show that the veteran was assessed as having a 
bipolar disorder on numerous occasions during this period.  
They further show that she was seen with complaints of 
depression on many occasions.  However, while it was noted 
within a June 1996 record that the veteran had focused on her 
mistreatment in the military, these records do not relate her 
bipolar disorder or complaints of depression to her period of 
active service.

On VA social and industrial survey in December 1996, the 
veteran reported that she was verbally abused by her father 
during her childhood and adolescence, and that she left her 
home at age 16.  She asserted that she was verbally, 
physically and sexually harassed during her period of active 
service.  She indicated that she felt terrorized and that she 
had crying spells during this period.  She reported that she 
passed out because of the severe stress and anger that had 
been around her.  She further reported that she had used 
Lithium for emotional panic.  She indicated that she had 
isolated herself and often felt trapped during active 
service.  She reported that she married her husband only two 
months after meeting him because she wanted to leave the 
Army.  She indicated that her husband was physically and 
verbally abusive to her during their 20 year marriage.  She 
indicated that they had a little girl who died at age two.  
She reported that she had had psychiatric treatment during 
her marriage, and that she had used Prozac and Lithium.  She 
indicated that she became hysterical when her husband left 
her.  The veteran was assessed, in pertinent part, as being 
immobilized by depression.  It was noted that she was an 
essentially non-functioning human being who slept at all 
hours, rarely became hungry and had no hope for the future.

On VA psychiatric examination later that month, it was noted 
that the veteran felt depressed and anxious.  Her speech was 
normal and her mood was shallow.  Her affect was bad and she 
had tearful episodes as she related her experiences in the 
Army.  She reported that she had racing thoughts, and that 
her memory and ability to concentrate had diminished.  It was 
noted that she was not psychotic or suicidal.  She reported 
that she had periods of deep depression which lasted from 30 
to 60 days.  She was diagnosed as having a bipolar disorder 
with depression, and assigned a Global Assessment of 
Functioning (GAF) score of 45, which indicated moderate 
symptoms.

At the February 1998 hearing, the veteran testified that she 
had a fairly normal life prior to her period of active 
service.  She reported that she did not fit in with the 
military, and that she was the target of constant physical 
and verbal harassment during her period of active service.  
She asserted that she was also the victim of an attempted 
rape during this period.  She indicated that she sometimes 
felt like she would "explode" during active service.  She 
reported that, on one occasion, she was given a tranquilizer.  
She further reported that she had avoided medical treatment 
during active service because she wanted to minimize contact 
with the other soldiers in her unit.  She indicated that she 
had black out spells during active service, but that a 
diagnosis of what caused them was never made.  She reported 
that she felt insecure and unsafe during her active service.  
She indicated that she married her former husband so that she 
could leave the Army.  She reported that, upon her discharge 
from active service, she experienced mood swings, heard 
voices and saw images that were not there.  She indicated 
that she was started with Prozac in 1989, and that a doctor 
had advised her that she was becoming a schizophrenic.  She 
reported that she was taking medication for her psychiatric 
disorder.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented evidence of a 
well-grounded claim of service connection for a psychiatric 
disorder, to include bipolar disorder and depression.  The 
medical evidence of record does not establish that her 
psychiatric disorder, to include bipolar disorder with 
depression, had its onset during her period of active service 
or the one-year presumptive period immediately following 
active service.  Specifically, while her service medical 
records show that she was assessed as having mild anxiety and 
depression, there were no findings that these disorders were 
chronic.  In addition, there were no reports or findings of a 
psychiatric disorder at the time of her discharge from active 
service.  Moreover, regarding the veteran's assertions about 
her in-service blackout spells, her service medical records 
do not relate her dizziness and lapses of awareness to a 
psychiatric disability.  Rather, they show that they were 
possibly related to vestibulitis or a temporal lobe problem.  
Furthermore, they do not show that she ever experienced any 
loss of consciousness or seizures.

Turning now to post-service medical treatment, none of these 
medical records establish any relationship between the 
veteran's current psychiatric disorder, to include bipolar 
disorder and depression, with the anxiety and depression 
noted during her period of active service or the one-year 
presumptive period.  Specifically, the treatment records from 
Gorgas Army Hospital do not show that the veteran was ever 
diagnosed as having a psychiatric disorder.  In addition, 
although Dr. L.'s letter shows that the veteran was diagnosed 
as having a bipolar disorder, this diagnosis was made more 
than 16 years after her separation from active service, and 
does not link the onset of this disorder to her period of 
active service or the year following service.  Moreover, 
while VA outpatient treatment records show numerous 
complaints of depression and assessments of bipolar disorder, 
none of these records relate these disorders to her period of 
active service or the year following service.  Likewise, the 
VA examination reports do show diagnoses of bipolar disorder 
with depression, but they do not specifically link these 
disorders to the veteran's period of active service or the 
year following service.  As such, while the Board is 
sympathetic to the beliefs of the veteran, and is aware that 
she has received extensive psychiatric treatment, no 
competent medical evidence has been submitted which links her 
psychiatric disorder, to include bipolar disorder with 
depression, to her period of active service or the one-year 
presumptive period.  The claim cannot be viewed as well-
grounded under such circumstances.  Caluza, 7 Vet. App. at 
506.

The Board has also has carefully considered the testimony of 
the veteran who contends that her psychiatric disorder, to 
include bipolar disorder and depression, had its onset during 
her period of active service.  However, as a layperson, she 
is not qualified to render such an opinion as to medical 
diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where, as reported earlier, 
there is no competent medical evidence of record which links 
the veteran's psychiatric disorder, to include bipolar 
disorder and depression, to her period of active service or 
the one-year presumptive period immediately following 
service.

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) has held that when a veteran fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
the VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the veteran of the evidence required to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the veteran of the evidence necessary to 
be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  By this decision, the Board is 
providing the veteran with notice of the evidentiary 
insufficiency of her claim and what kind of evidence is 
necessary to make her claim well-grounded.  In this case, 
competent medical evidence which relates the veteran's 
psychiatric disorder, to include bipolar disorder and 
depression, to her period of active service or the one-year 
presumptive period immediately following service is necessary 
to make her claim well-grounded.


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder and depression, is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

